DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 12/18/2019, claims 3-5, 7 and 9 were amended and no claims were canceled and/or added. Therefore, claims 1-9 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji (Koji; JP 2009018625 – provided in the IDS and machine translation is used).
For claim 1, Koji discloses a vehicle operation assistance device comprising: 
a visual line range determination unit [E.g. 0021: line-of-sight detection device 15] that determines whether a recognition range including a visual line range of an operator of a mobile body corresponds to either an operation panel range to be operated or an external-environment checking range [E.g. 0031: The actuator control unit 120 receives the gaze input of the driver with a limb handicap detected by the gaze detection device 15, the glide status acquired by the gaze status acquisition unit 102, the travel status acquired by the travel status acquisition unit 104, and the gaze detection device 15. Based on this, various actuators are operated to accelerate the vehicle by the accelerator actuator 21, decelerate the vehicle by the brake
actuator 22, and steer the vehicle by the steering actuator 23, 0038: In any case, if the gaze detection device 15 detects that the driver is gazing at the abnormal stop display
on the operation panel in the vehicle (S106), emergency stop measures such as deceleration and shoulder stop are implemented. (S107), 0046: When the gaze detection device 15 detects gaze more than a preset threshold time or a preset number of threshold times in the same direction in the gaze input by the driver (S117), the direction is a dangerous location or Since there is a high possibility of being an avoidance area, detection and recognition processing of sensors of
vehicles such as the radar 11 and the camera 12 are focused on the direction (S118), 0039-0045, 0032-0037]; 
E.g. 0018: travel control device 10] that calculates alertness and attentiveness of the operator on the basis of at least movement of the operator's visual line [E.g. 0035: The operation for ensuring safety in the travel control apparatus of this embodiment will be described below. 2 and 3 are flowcharts showing operations based on the line-of-sight input of the travel control device, 0028: The driver attention level detection unit 108 is for detecting the degree of attention given by the driver based on the driver's line-of-sight direction detected by the line-of-sight detection device 15. The degree of attention paid by the driver detected by the driver attention level detection unit 108 is, for example, that the driver confirms safety with a gaze at the preceding vehicle, pedestrian, roadside object, etc. This is the number of times, the interval at which safety was confirmed, etc. The driver attention level detection unit 108 functions as a driver attention level detection unit, 0037, 0042-0043, 0021, 0018]; and  
a control unit [0024: control unit 120] that controls on-board devices [Fig. 1: elements 21, 22, 23 and 24] of the mobile body on the basis of the recognition range and at least one of the alertness and attentiveness [E.g. 0031-0032, 0038-0042, 0009-0011].
For claim 2, Koji discloses wherein when the recognition range corresponds to the external-environment checking range, the control unit controls any one on-board device in accordance with a gaze position in the external-environment checking range among the plurality of on-board devices [E.g. 0027: The driver attention level setting unit 106 determines whether the driver of the vehicle is in accordance with the surrounding situation acquired by the surrounding state acquisition unit 102 and the driving state acquired by the driving state acquisition unit 104 or the safety margin set by the safety margin setting unit 112. This is for setting the degree of attention that should be paid. The degree of attention to be paid by the driver set by the driver attention level setting unit 106 is, for example, a cycle in which the driver 
E.g. 0038: 0038: In any case, if the gaze detection device 15 detects that the driver is gazing at the abnormal stop display on the operation panel in the vehicle (S106), emergency stop measures such as deceleration and shoulder stop are implemented. (S107)].
For claim 4, Koji discloses wherein when at least one of the alertness and attentiveness is lower than a threshold value, the control unit performs an output instruction of warning information to any one on-board device in accordance with the recognition range among the plurality of on-board devices [E.g. 0042: For each safety confirmation period set by the safety attention level setting unit 106, when the driver's attention level detection unit 108 does not detect the line of sight of the front confirmation, or the driver's attention level detection unit 108 detects the line of sight of the front confirmation. If there is no safety confirmation operation (continuous blinking, breathing, neck movement, etc.) even in the case (S110), the actuator control unit 120 operates the alarm actuator to warn the driver and brake The actuator 22 and the steering actuator 23 are operated to reduce the speed and stop the shoulder (S111), 0043: When a lane change (lane change) is performed (S112), the following processing is performed. If the driver's attention level detection unit 108 does not detect the line-of-sight and safety confirmation operation for the side mirror on the lane change side periodically (for example, 200 ms or more per second) (S113), the actuator control unit 120 Operates the alarm actuator to warn the driver and stops the lane change (S115), 0044: When the driver's attention level detection unit 108 does not detect the gaze and safety confirmation operation on the side and the front side of the lane change periodically (for example, 200 ms or more per second) (S114), actuator 
For claim 8, is interpreted and rejected as discussed with respect to claim 1.
For claim 9, is interpreted and rejected as discussed with respect to claim 1. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koji.
For claim 5, although Koji fails to expressly disclose wherein when the recognition range corresponds to the operation panel range, the control unit outputs an operation instruction in accordance with the gaze position of the operator to the on-board device operated by any one of a plurality of operation elements provided in an operation panel, Koji teaches wherein when the recognition range corresponds to the operation panel range, the control unit outputs an operation instruction in accordance with the gaze position of the operator to the on-board device operated E.g. 0038: 0038: In any case, if the gaze detection device 15 detects that the driver is gazing at the abnormal stop display on the operation panel in the vehicle (S106), emergency stop measures such as deceleration and shoulder stop are implemented. (S107)].
However, having an operation panel that includes a plurality of operation elements fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koji to have an operation panel that includes a plurality of operation elements because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Koji.
For claim 6, Koji discloses wherein when the recognition range corresponds to the operation panel range and the alertness and attentiveness are higher than a threshold value, the control unit outputs an operation instruction in accordance with the gaze position of the operator to the on-board device operated by the operation element provided in the operation panel [E.g. 0038: 0038: In any case, if the gaze detection device 15 detects that the driver is gazing at the abnormal stop display on the operation panel in the vehicle (S106), emergency stop measures such as deceleration and shoulder stop are implemented. (S107), also it is implied that the alertness and attentiveness of the driver need to be higher than a threshold value in order to output an operation instruction in accordance with the gaze position of the operator to the on-board device operated the operation element provided in the operation panel].
Koji fails to expressly disclose that the operation panel that includes a plurality of operation elements.
Although Koji fails to expressly disclose that the operation panel that includes a plurality of operation elements, Koji teaches that the operation panel includes operation element [E.g. .

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koji in view of Osamu (Osamu; JP 2012/104070 – provided in the IDS and machine translation is used).
For claim 7, Koji fails to expressly disclose wherein when the recognition range corresponds to the operation panel range, the control unit outputs an instruction signal to the on-board device operated by any one of the plurality of operation elements provided in the operation panel, the operation signal including information indicating the target operation element corresponding to the gaze position of the operator and information indicating a request to enlarge the display of the target operation element.
	However, as shown by Osamu, it was well known in the art of displaying information to include when recognition range corresponds to a certain area, a control unit outputs an instruction signal to a screen, an operation signal including information indicating the target area corresponding to the gaze position of an operator and information indicating a request to enlarge the display of the target area [E.g. 0040].
.
	
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Ramaswamy (US Pat. No. 9,975,483)
	Katayama et al. (US 2016/0328973)
	Hoshiya (US 2015/0254517)

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689